KerwiN, J.
The only question involved in this case is whether at the time of his death Behrend was in the employ of the appellant performing services growing out of and incidental to his employment within the meaning of the statute, sub. (2), sec. 2394 — 3.
It is contended on the part of the appellant that because Behrend attempted to board the train and in so doing received the injuries he was not performing services growing out of and incidental to his employment. We think the contention of counsel for appellant is too narrow. The mere fact that Behrend might have stood upon the platform and received the mail in that way as was done upon some occasions did not take him outside of the scope of his employment when he received it in a different way and in’ a way which doubtless, under the testimony, was considered proper.
The manner of performing the service which Behrend had adopted at the time of the injury was often carried out in the same manner by others in doing that work. It was a way which had been adopted and followed at least to some extent in the performance of the service. It was clearly service-growing out of and incidental to his employment although there might be different ways of performing such service.
This court, as well as others, has held that the Workmen’s Compensation Act. should be liberally construed. Northwestern I. Co. v. Industrial Comm. 160 Wis. 633, 152 N. W. 416; Manitowoc B. Works v. Industrial Comm. 165 Wis. 592, 163 N. W. 172; Beaudry v. Watkins, 191 Mich. 445, 158 N. W. 16; Andrejwski v. Wolverine C. Co. 182 Mich. 298, 148 N. W. 684; Robertson v. Allan Bros. & Co. 1 Butterworth’s Workm. C. C. 172; Nicol v. Young's P. L. & M. O. Co. 8 Butterworth’s Workm. C. C. 395; Bullworthy v. Glanfield, 7 Butterworth’s Workm. C. C. 191; Harding v. Brynddu C. Co. [1911] 2 K. B. 747. Many other cases might be cited showing the liberal construction which has been placed upon workmen’s compensation laws in this country as well as in England.
*486The learned trial judge below wrote an opinion, which is in the record, and is clear and concise upon the subject, and shows -that under the evidence in the ease and the authorities cited Behrend was at the time of his injury performing services growing out of and incidental to his employment. Tie said:
“The evidence establishes without controversy that it was decedent’s duty to transfer the mail at the place of accident; that the mail would not be given to the decedent to transfer at this point unless he was at the door of the mail car when it was opened to discharge the pouch; that the train stopped at this place for a railroad crossing, at which it is common knowledge that trains stop only long enough to come to the dead stop required by law; that if decedent was not at the door of the mail car when it was opened the pouch would be carried on to the depot; that the train to which the pouch was to be transferred was then standing at its depot, and that the mail-car door was not open to discharge the pouch at the point where deceased first met the mail car. It is apparent that decedent had but a limited time in which to perform his duty of transferring this mail.
“This state of facts does support the finding of the Commission that the decedent was performing services growing out of and incidental to his employment, especially when it is shown that others who had performed the same duty during the preceding fourteen years had ridden on the train while it was in motion in order to expedite the transfer of this mail. It was decedent’s duty to get the mail and transfer it to the waiting train that was to carry it south. All that he did tended to expedite the performance of that duty. The fact that in so doing he was negligently exposing himself to danger does not warrant a denial of compensation.”
We deem further discussion of the case unnecessary.
By the Court. — The judgment of the court below is affirmed.
OweN, J., took no part.